Citation Nr: 0835582	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical disability.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from January 2000 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.



FINDING OF FACT

Degenerative joint disease and degenerative disc disease of 
the cervical spine with chronic neck pain is attributable to 
service.  


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the cervical spine with chronic neck pain was incurred 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2004.  Although letter provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection, it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2007, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Findings

The veteran served from January 2000 to August 2004.  In a 
September 1999 examination, the veteran denied arthritis.  
The October 1999 examination reported the spine and other 
musculoskeletal to be normal.  The neck and spine were 
reported normal in December 2001.  Service medical records 
show complaints of and treatment for neck pain in October 
2002 and July 2003.  In October 2002, the veteran reported 
chronic neck pain for over a five year period.  It was noted 
that the veteran was in a motor vehicle accident six years 
ago and that she had been treated by a chiropractor prior to 
active duty.  Examination revealed a normal gait and negative 
deformities were noted for the neck and back.  

The veteran was treated in January 2004 for chronic neck 
pain.  A separation examination report of June 2004 reported 
the neck and spine as normal.  A June 2004 MRI showed normal 
cervical spine.  It was shown that there was normal 
physiologic curvature without significant spondylolisthesis, 
and that there was no obvious disc space and vertebral body 
height loss.  Also, no significant neural foraminal exit 
narrowing was noted.  

In a June 2004 VA compensation and pension examination, 
recurrent neck pain for about eight years was noted.  
Objective findings showed no tenderness to percussion, no 
postural abnormality or fixed deformities and no obvious 
cause for limitation of motion.  The range of motion showed 
flexion to 45 degrees, extension to 30 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 40 degrees.  A diagnosis was given of recurrent 
neck pain.  No degenerative changes on x-ray were seen.  

Private medical treatment records of September 2005 note that 
a MRI of the cervical spine showed findings of posterolateral 
spur formation bilaterally at C5-6 with associated disc 
bulging.  There was moderate left foraminal narrowing with 
mild right side stenosis, and mild relative narrowing of the 
canal.  There was slight disc bulging without cord 
impingement at C6-7; and there was a 3 mm of left 
posterolateral and foraminal disc herniation with mild 
narrowing of the left neural foramen at T1-2.

In a February 2008 VA compensation and pension opinion, after 
review of the veteran's service medical records, the examiner 
opined that the veteran has a pre-existing chronic condition 
and that there is no evidence that it was worsened by 
service.  A diagnosis was given of degenerative joint disease 
and degenerative disc disease of the cervical spine with 
chronic neck pain.  There was no evidence of radioculopathy 
on available exams.  The examiner noted that the veteran's 
service medical records clearly document that she was 
involved in a motor vehicle accident in 1996 with injury to 
her neck and low back.  The examiner noted that the veteran 
had chronic pain prior to service and that she was getting 
chiropractic manipulation for her neck pain before service.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran seeks service connection for a cervical strain 
disability.  Having reviewed the record, the Board concludes 
that service connection is warranted.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  As no cervical spine problems 
were noted at entrance, the Board finds that the veteran is 
entitled to the presumption of soundness.  

Because the veteran is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  The determination of whether there is clear and 
unmistakable evidence that the veteran suffered from a 
psychiatric disorder prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Here, the evidence shows that the veteran reported that she 
had a chronic neck problem prior to service.  In October 
2002, the veteran reported chronic neck pain for over a five 
year period and it was noted that the veteran was in a motor 
vehicle accident six years ago.  She reported neck problems 
existing prior to service in October 2002 and June 2004.  The 
February 2008 VA examiner noted that the veteran's service 
medical records clearly document that she was involved in a 
motor vehicle accident in 1996 with injury to her neck and 
low back.  The examiner opined that the veteran's cervical 
spine condition pre-existed service.  

Although the 2008 VA examiner found that the veteran's 
cervical spine condition pre-existed service, there is no 
competent evidence of arthritis or degenerative joint disease 
pre-existing service.  There is no lay or medical evidence 
showing that any neurologic deficits existed prior to 
service.  The 2008 VA examiner opined that the veteran has a 
pre-existing chronic condition and that there is no evidence 
that it was worsened by service.  In view of the June 2004 x-
rays showing normal findings, we find the opinion of the 2008 
VA examiner of no probative value.  We cannot say 
degenerative joint disease and degenerative disc disease of 
the cervical spine clearly and unmistakably pre-existed 
service.  The fact that the 2008 VA physician assistant 
stated it, does not make it so.  Based upon the evidence of 
record as it stands, the Board cannot establish that this 
veteran's current condition clearly and unmistakably 
preexisted service.  As there is inadequate information upon 
which to conclude that the condition pre-existed service, the 
presumption of soundness is not rebutted.  

Having determined that the presumption of soundness is not 
rebutted, the Board must now determine if the veteran's 
current degenerative joint disease and degenerative disc 
disease of the cervical spine with chronic neck pain is 
related to service.  To that end, the Board notes that it is 
clear that the veteran was treated for cervical spine 
problems while in service.  In October 2002, the veteran 
complained of numbness and tingling, which are manifestation 
of more than just a pain alone condition.  In view of the 
diagnosis of degenerative joint disease and degenerative disc 
disease of the cervical spine now and that is unlikely that 
we will be able to obtain a rational opinion, the Board has 
found that a grant of service connection is warranted.  We 
find it more likely than not that the in service 
manifestations are related to the current manifestations.  
Accordingly, service connection is granted.  


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the cervical spine with chronic 
neck pain is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


